Trecora Resources 1650 Hwy 6 South, Suite 190 Sugar Land, Texas 77478 (409) 385-8300 June 23, 2016 Via: Edgar Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, DC 20549-4628 Re:Trecora Resources f/k/a Arabian American Development Company Withdrawal of Registration Statement on Form S-3 Filed August 15, 2012 File No. 333-183350 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Securities Act”), Trecora Resources f/k/a Arabian American Development Company (the “Company”) hereby respectfully requests the immediate withdrawal of the above-referenced registration statement, together with all exhibits and amendments thereto (collectively, the “Registration Statement”).The Registration Statement was originally filed with the Securities and Exchange Commission (the “Commission”) on August 15, 2012. The Company is requesting to withdraw the Registration Statement because it has chosen not to pursue the sale of securities pursuant to the Registration Statement at this time.Withdrawal of the Registration Statement would be in the best interest of the Registrant and its shareholders, and no securities were sold under the Registration Statement. The Registrant further requests that, in accordance with Rule 457(p) under the Securities Act and subject to compliance with the requirements thereof, all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the account of the Registrant for future use. Thank you for your assistance with this request.If you have any questions or require further information, please contact Charles W. Goehringer, Jr. at Germer PLLC at (409) 654-6700. Sincerely, Trecora Resources, a Delaware corporation /s/Connie J. Cook Connie J. Cook Chief Financial Officer
